Citation Nr: 0027728	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-12 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Dissatisfaction with the initial noncompensable rating 
assigned following a grant of service connection for residual 
scarring due to a right ear injury.  

2.  Entitlement to service connection for a claimed stomach 
disorder.  

3.  Entitlement to service connection for a claimed skin 
disorder.  

4.  Entitlement to service connection for claimed headaches.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from November 1960 to November 
1962.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 rating decision by the RO.  

(The issue of service connection for a stomach disorder is 
addressed only in the Remand portion of this document.)  



FINDINGS OF FACT

1.  The veteran's service-connected residual scarring due to 
a right ear injury is not shown to be productive of more than 
mild disfigurement of the right ear lobe since service.  

2.  The veteran's claim of service connection for a claimed 
skin disorder is plausible and capable of substantiation.  

3.  The veteran's claim of service connection for headaches 
is plausible and capable of substantiation.  




CONCLUSIONS OF LAW

1.  A rating above the initial non-compensable rating 
assigned following a grant of service connection for service-
connected residual scarring of the right ear from the 
effective date of service connection is not warranted.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.7, 4.119 including Diagnostic Codes 7800, 7803, 
7804, 7805 (1999).  

2.  The claim of service connection for a claimed skin 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 2000).  

3.  The claim of service connection for headaches is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran contends that service connection should be 
granted for a skin disorder, a stomach disorder and for 
headaches, as these conditions were incurred in or aggravated 
by service.  In addition, the veteran disagrees with the 
initial noncompensable rating assigned for the service-
connected scar of the right ear. 

A careful review of the veteran's service medical records 
shows that a June 1961 outpatient services report indicated 
that the veteran had folliculitis over his buttocks and 
thighs, with about 8 large ones, 30 smaller ones.  

A November 1961 dermatology notation indicated that the 
veteran had widespread folliculitis with rather marked 
excoriation, scarring about the buttocks.  

The service medical records also show that the veteran fell 
and hit his right ear on a tree in Germany in June 1962.  The 
veteran's right ear was sutured.  A June 15, 1962 notation 
indicated that the veteran returned to outpatient services 
for removal of the sutures from the right ear.  The wound 
appeared to be in excellent condition.  In July 1962, the 
veteran's ear was still sore, but it was doing well.  

The veteran was treated for an injury to the right ear at 
outpatient services in June 1962.  The veteran was apparently 
under alcohol influence and his right ear hit a tree.  
Laceration of the cartilage was noted.  

An August 1962 record indicated that the veteran complained 
on his separation physical of daily occipital headaches for 
months, occurring in the early morning.  The provisional 
diagnosis was that of tension headaches.  In October 1962, 
there were no symptoms and the veteran was completely 
asymptomatic with no findings on clinical examination.  No 
neurological disease was present at that time.  

The post-service medical records from a private hospital in 
1965 showed that the veteran underwent an upper GI series in 
1965 and again in 1970.  An October 1965 record shows that 
the plain film of the veteran's abdomen did not reveal any 
abnormalities.  Study of the upper GI tract with oral barium, 
both fluoroscopically and radiographically showed persistent 
deformity of the duodenal cap with a small suspicious crater 
of ulceration near the apex.  The stomach and remainder of 
the small bowel visualized did not appear unusual.  The 
conclusion was that of persistent deformity of the duodenal 
cap, probably the result of spasm secondary to active 
duodenal ulcer.  

A December 1965 record revealed that that re-examination of 
the veteran's stomach and duodenum with oral barium, both 
fluoroscopically and radiographically, showed healing of the 
ulceration of the apex of the duodenal cap, commented upon on 
the October 1965 examination, with no demonstrable spasm or 
deformity of the cap at that time.  The stomach and remainder 
of the small bowel did not appear unusual.  The conclusion 
was that of healed duodenal ulcer.  

In 1970, the veteran underwent another GI series along with a 
GB series.  The impression was that of normal gallbladder, 
upper GI tract, colon and terminal ileum.  

Another study of the veteran upper GI tract and gallbladder 
in February 1979 showed no definite evidence of peptic 
disease or gallstones.  Furthermore, an upper GI series in 
October 1984 showed no evidence of abnormality in the 
esophagus.  Mucosal folds in the prepyloric antrum and in the 
duodenal bulb were somewhat prominent and somewhat irregular.  
There was no definitive evidence of a mass lesion or of a 
discrete persistent collection to allow identification of an 
ulcer crater.  The examiner noted that inherent in the 
veteran's anatomy was a high horizontally lying stomach and 
prominent posteromedial location of the proximal duodenum.  
Additional radiographic finding was moderate nonspecific 
dilation of small bowel loops in the upper segments with 
separation and some irregularity of valvulae conniventes.  
There was no evidence of splenomegaly or a nodular 
infiltration of the small intestine.  

An upper GI series performed in March 1996 was normal.  

The post-service medical evidence also showed that the 
veteran was afforded a series of VA examinations in April 
1997.  

At the VA skin examination in April 1997, the veteran 
complained of a rash in the groin and buttock area present 
for greater than 10 years.  The veteran indicated that he had 
not received any recent treatment for the rash.  Objective 
findings revealed clear crural folds.  There was no evidence 
of a rash noted in the area on the day of examination.  An 
examination of the gluteal cleft did reveal erythema on the 
medial aspects of the cleft with one small narrow 6 mm, 
linear fissure superiorly.  There was no stigmata of 
psoriasis.  The remainder of the skin examination was 
essentially negative.  Diagnosis was that of a currently 
active rash consistent with intertrigo which could be 
complicated with secondary candidal or fungal infection.  

At the VA stomach examination in April 1997, the examiner 
noted that the veteran was first diagnosed with Sprue ten 
years prior thereto.  The veteran complained of frequent 
indigestion and gastric pain with severe flatulence.  On 
examination, the veteran's abdomen was soft, minimal 
tenderness in the epigastric area with normoactive bowel 
sounds and no palpable masses present.  Diagnosis was that of 
sprue which was an intolerance to gluten.  

At the VA scars examination in April 1997, the veteran 
reported that he injured his right ear, sustaining a 
laceration on his right pinna after running down a hill and 
falling into a tree during service.  The veteran's laceration 
was sewn up by a physician and the veteran reportedly had not 
had any problems related to the ear since that time.  On 
examination, there was a well-healed linear flat scar 
measuring 2 cm in length by .3 cm in width on the right 
antihelix.  There was no tenderness, discharge, and the scar 
was barely palpable.  There was no keloid formation, 
adherence or herniation.  There was no inflammation, 
swelling, depression or vascular alteration.  There was no 
ulceration.  The scar was not tender or painful.  There were 
no apparent cosmetic defects noted.  There was no limitation 
of function of the ear noted.  Diagnosis was that of a well-
healed scar on the right pinna with no significant cosmetic 
or functional abnormalities apparent.  

At the VA examination for rectum and anus in April 1997, the 
veteran indicated that he had a history of Sprue disease 
diagnosed as far back as 20 years prior while serving in the 
military.  At the time of the examination, the veteran 
indicated that his symptoms were under control because he was 
following a strict diet.  The veteran described his symptoms 
to include crampy bowel movements with loose bowel movements, 
and diarrhea.  On rectal examination, the veteran had 
perianal psoriasis, but he had a normal anal sphincteric 
tone.  There was no mass palpable.  The prostate appeared to 
be 2+ enlarged, but it was soft and rubbery and non-tender.  
The veteran had stool in the rectal ampulla which was heme 
negative.  The veteran denied any bleeding, and there was no 
soiling, incontinence or diarrhea at the time of the 
examination.  The veteran denied tenesmus, but he only 
experienced, at that time, perianal pruritus.  The veteran 
was not dehydrated, malnourished or anemic.  Diagnosis was 
that of Sprue disease and perianal psoriasis.  

At the VA neurological examination in April 1997, the veteran 
reported a history of bitemporal headache and long piercing 
noises in the ears.  The veteran reported that at times he 
gets dizzy, but denied nausea, vomiting, photophobia or 
funnel phobia.  It was noted that the veteran had a CAT scan 
and had been followed by a private neurologist, but no 
etiology was found with regard to the veteran's headaches.  
The examiner noted that the veteran's headaches were not 
associated with food or beverages or appear to be seasonal.  
Neurological examination was essentially normal.  Assessment 
was that of neurological examination intact without focal 
abnormality.  Headache, atypical, underlying cause was 
uncertain.  The examiner did not see any physical or 
neurological disability except for his subjective, very 
atypical headache.  

At the April 1997 VA general medical examination, the veteran 
reported that he had a history of Sprue which was first 
diagnosed ten years ago and was now on a strict gluten free 
diet.  In addition, the veteran reported a history of 
hemorrhoids, frequent indigestion, pain and frequent global 
headaches which were predominantly occipital.  The veteran 
stated that he had an injury to his right ear in service and 
continued to have ear pain as a result.  The veteran 
complained of a rash in his groin and feet which was worse in 
the summer.  It was erythematous and pruritic.  The physical 
examination revealed a scar on the right ear.  Abdomen was 
soft, nondistended with minimal tenderness in the epigastric 
area.  There were normoactive bowel sounds.  The veteran had 
external hemorrhoids.  The veteran described normal bowel 
movements and extreme flatulence.  There was no hernia, and 
his genitourinary system was normal.  The veteran had a scar 
on his right pinna which was mildly deformed.  Diagnosis was 
that of sprue; scar on the right ear; headaches; hemorrhoids; 
dermatitis; and tinea pedis/cruris.  

In a July 1997 correspondence from one of the veteran's 
private treating physicians, the doctor indicated that he had 
primarily treated the veteran for a back disability, which is 
not at issue in this case.  

The veteran was afforded another VA examination for scars in 
July 1999.  An examination of the right ear revealed no 
apparent deformity.  There was no obvious cosmetic deformity.  
There was no ulceration or breakdown of the skin.  There was 
no elevation or depression of the skin.  There was no 
inflammation, edema or keloid formation.  There was no 
obvious disfigurement.  There was a slight loss of cartilage 
on palpation noted measuring approximately 2 cm. in length 
along the right antihelix.  That area was non-tender to 
palpation.  The veteran did not complain of any symptoms 
related to that portion of the ear.  Diagnosis was that of 
inapparent scar on the right ear.  There was some small 
defect of underlying cartilage.  However, the veteran was 
asymptomatic related to that.  Additionally, there was no 
obvious disfigurement noted on visual inspection of the ear.  
The veteran agreed that new photographs were not necessary 
and the examiner noted that there was really nothing to see 
visibly.  


II.  Legal Analysis

A.  Increased Rating - Right Ear Injury

The veteran's claim as to this issue is well grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991 & Supp. 2000).  

As noted hereinabove, a review of the veteran's service 
medical records shows that the veteran suffered a laceration 
to his right ear during service.  The records also show that 
the right ear was sutured and that no residual disability 
resulted therefrom.  

The veteran was afforded VA examinations for scars in April 
1997 and in July 1999.  In April 1997, physical examination 
of the scar revealed a barely palpable scar with no 
tenderness or discharge.  There was no inflammation, swelling 
depression or vascular alteration.  The scar was not painful.  
Diagnosis was that of no significant cosmetic and no apparent 
functional abnormalities.  

Likewise, examination in July 1999 revealed no apparent 
deformity.  There was no ulceration or breakdown of the skin.  
There was no elevation or keloid formation.  There was no 
obvious disfigurement.  A slight loss of cartilage on 
palpation was noted.  The diagnosis was that of inapparent 
scar on the right ear with no obvious disfigurement.  In 
addition, there was some small defect of underlying 
cartilage, but the veteran was asymptomatic related to that.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  

Under 38 C.F.R. § 4.31 (1999), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  

The service-connected right ear scar is rated under 
Diagnostic Code 7805 for scars, other.  Under Diagnostic Code 
7805, scars are to be rated under limitation of function of 
part affected.  In this case, the medical evidence shows that 
there is no limitation of function of the right ear due to 
the scar.  

In addition, Diagnostic Code 7800 contemplates ratings for 
disfiguring scars of the head, face or neck.  Under 
Diagnostic Code 7800, a noncompensable rating is assigned for 
slight disfigurement; a 10 percent rating is assigned for 
moderate disfigurement and a 30 percent rating is warranted 
where the evidence shows severe disfigurement, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  Finally, a 50 percent rating is assigned under 
Diagnostic Code 7800 for complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  In this case, the medical evidence 
shows no more than slight disfigurement of the right ear due 
to the service-connected scar.  

In addition, Diagnostic Code 7804 contemplates a 10 percent 
rating for scars that are superficial, tender and painful on 
objective demonstration.  The 10 percent rating will be 
assigned, when the requirements are met, even though the 
location may be on the tip of the finger or toe, and the 
rating may exceed the amputation value for the limited 
involvement.  In this case, the medical evidence does not 
show that there is objective evidence of tenderness or pain 
of the scar.  

In sum, the medical evidence does not show that there is any 
more than slight disfigurement of the veteran's service-
connected right ear scar so as to warrant a the assignment of 
a compensable rating.  Moreover, there is no medical evidence 
of record showing objective evidence of pain or tenderness of 
the scar area.  Thus, the Board finds that the veteran's 
claim for an increase rating for service-connected residual 
scarring of a right ear injury must be denied.  

According to Fenderson v. West, 12 Vet. App 119 (1999), "at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  "  Thus, the 
Board must consider the proper ratings since the effective 
date of service connection.  

In light of the medical evidence and the veteran's 
contentions indicating that he has suffered from the same 
symptoms since service, the Board finds that the level of 
severity of the veteran's service-connected disability has 
been noncompensably disabling since the effective date of 
service connection.  As such, the noncompensable disability 
rating should be assigned effective from the same effective 
date as that in effect for service connection.  A compensable 
rating is not warranted for the reasons and bases previously 
set forth as there is no additional evidence for review.  



B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  

The threshold question which the Board must address as t the 
issue of service connection in this case is whether the 
appellant has presented a well-grounded claim.  A well-
grounded claim is one which is plausible.  If he has not, the 
claim must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2000); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This requirement has been reaffirmed by the United States 
Court of Appeals for the Federal Circuit, in its decision in 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims (Court) which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a).  The 
Court, in Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996), outlined a three 
prong test which established whether a claim is well 
grounded.  The Court stated that in order for a claim to be 
well grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran may be offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  


1.  Skin Disorder

As noted above, a review of the service medical records shows 
that the veteran suffered from extensive skin manifestations 
in the region of the buttocks attributable to folliculitis 
during his period of active service.  

The post-service evidence of record includes VA examination 
findings of a longstanding rash on the buttock, intertrigo 
and perianal psoriasis.  

In summary, as competent evidence has been presented to 
suggest the presence of skin manifestations involving the 
buttock since service, the Board finds that the claim of 
service connection for a skin disorder is plausible and 
capable of substantiation.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996).  

Given that the veteran has presented a well-grounded claim, 
the RO must undertake further action to assist the veteran in 
order to fully develop these matters for review by the Board.  




2.  Headaches

As noted, a review of the service medical records shows that 
the veteran complained of headaches at separation from active 
service in 1962.  

The post-service evidence of record includes VA examinations 
showing findings of headaches of longstanding duration.  

In summary, as competent evidence has been submitted to 
suggest the presence of headache manifestations since 
service, the Board finds that the veteran's claim of service 
connection for headaches is plausible and capable of 
substantiation.  See Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Given that the veteran has presented a well-grounded claim, 
the RO must undertake further action to assist the veteran in 
order to fully develop these matters for review by the Board.  



ORDER

As a well-grounded claim of service connection for a skin 
disorder has been presented, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  

As a well-grounded claim of service connection for headaches 
has been presented, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  





REMAND

1.  Service Connection for a Stomach Disorder

At the outset, the Board does not make any determination as 
to whether the veteran's claim of service connection for a 
stomach disorder is well grounded.  The Board further notes 
that in claims that are not well grounded, the VA does not 
have a statutory duty to assist a claimant in developing 
facts pertinent to his claim.  However, the VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The RO should inform the veteran of what is necessary to well 
ground his claim.  Specifically, the RO should explain to the 
veteran that he must show evidence that any current stomach 
or gastrointestinal disability was incurred in or aggravated 
by service.  


2.  Service Connection for a Skin Disorder and Headaches

As noted, the evidence of record is sufficient to render the 
veteran's claims well grounded.  However, further 
clarification is needed prior to an assessment of the claims 
on the merits.  Specifically, the Board finds that any 
additional outpatient treatment records regarding the issues 
not already of record should be obtained and associated with 
the claims file to determine if the veteran suffers from a 
skin disorder and a disability manifested by headaches.  

In addition, the Board finds that the veteran should be 
reexamined to determine the current nature and likely 
etiology of the claimed skin disorder and headaches.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  

Accordingly, these matters are Remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
to request copies of all VA and/or 
private clinical records of the veteran 
which are not already in the claims file 
showing treatment for the claimed stomach 
disorder, skin disorder and headache 
disorder.  These records should be 
associated with the claims file.  In 
addition, the veteran should be 
instructed that he should submit all 
medical evidence that tend to support his 
assertions that he has current stomach 
disability due to disease or injury in 
service.  

2.  The veteran should be afforded VA 
examinations to determine the current 
nature and likely etiology of the claimed 
skin disorder and headaches.  All 
indicated x-rays and laboratory tests 
should be completed.  The examiner should 
elicit from the veteran and record a 
detailed clinical history referable to 
the claimed conditions.  Based on his/her 
review of the case, the examiners should 
opine as to the likelihood that the 
veteran has any current disability 
manifested by headaches or stomach 
disability due to disease or injury which 
was incurred in or aggravated by service.  
The claims file, to include all evidence 
added to the record pursuant to this 
REMAND, must be made available to the 
examiner for review prior to the 
examination.  

3.  After completion of the requested 
development, the RO should review the 
veteran's claims.  If any action taken is 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
should be afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until he is further informed, but he may furnish additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

 



